Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 4/6/20.  Claims 1-18 and 22-23 are pending and have been examined.
	Claims 1-18 and 22-23 are rejected.

Drawings
	The drawings filed on 4/6/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-18 and 22-23 are directed to an abstract idea. Under Step 1, claims 1-18 and 22-23 are either apparatus, method or an article of manufacture, using claim 1 as an illustrative example, claim recites the following “calculate a magnitude of a degree of influence of a pre-process site on a transportation source site, using a calculation criterion, based on presence status information relating to the transportation source site among a plurality of sites and the pre-process site among the presence status information representing presence status of articles at the plurality of sites, the pre-process site influencing the presence status of articles at the transportation source site; calculate a importance degree of the transportation operation for a combination of the transportation source site and the transportation destination site, based on a transportation cost required for a transportation operation of transporting the article from the transportation source site to a transportation destination site among the plurality of sites, the presence status information relating to the transportation source site and the transportation destination site, and the magnitude of the degrees of influence; and update the calculation criterion, based on the presence status information relating to the transportation source site and the transportation destination site after the transportation operation selected based on the importance degree has been performed”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “calculate a magnitude of a degree of influence of a pre-process site on a transportation source site, using a calculation criterion, based on presence status information relating to the transportation source site among a plurality of sites 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites “a memory storing a computer program” and “a processor configured to execute the computer program”. The memory and the processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processor and the memory are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 22 is a method claim with 112(F) interpretation corresponds to the apparatus claim 1, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.

	Dependent claims 2-18 recites “the presence status information indicates a first amount, a second amount, a first usage rate, and a second usage rate, the first amount relating to the articles that are in a state of waiting for transportation at the pre-process site, the second amount relating to the articles that are in a state of waiting for processing at the transportation source site, the first usage rate indicating a ratio of the first amount to a maximum value of the amount of the articles that can be present in a state of waiting for transportation at the pre-process site, the second usage rate indicating a ratio of the second amount to a maximum value of the amount of the articles that can be present in a state of waiting for processing at the transportation source site” (claim 2), “the presence status information indicates the numbers or weights of the articles as the first amount and the second amount” (claim 3), “calculate the degree of influence such that the larger the first amount is or the smaller the second amount is, the greater the degree of influence becomes” (claim 4), “calculate the degree of influence such that the larger the first usage rate is or the smaller the second usage rate is, the greater the degree of influence becomes” (claim 5), “calculate the degree of influence such that the larger a difference between the first amount and the second amount is, the larger a difference between the first usage rate and the second usage rate is, the larger a ratio of the first amount to the second amount is, or the larger a ratio of the first usage rate to the second usage rate is, the greater the degree of influence becomes” (claim 6), “the presence status information indicates a third amount, a fourth 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: information processing device in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1 and 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Hayashi et al. (US8121724) discloses in response to a transfer request, for which a loading time at a transfer source and a loading time at a transfer target are designated by a production controller, there is created a transfer scenario, which contains a basic transfer (From) from the transfer source to a buffer near the transfer target, for example, and a basic transfer (To) from the buffer to the transfer target. In order that the basic transfers (From, To) may be able to be executed, the buffer is reserved, and a transfer vehicle is allocated. The time period for the transfer vehicle to run to the transfer source or the buffer and the time period for the transfer vehicle to run from the transfer source or the buffer are estimated to assign a transfer command to the transfer vehicle. The possibility that the loading and the loading time may deviate from a designated period is evaluated. In case this possibility is high, a production controller is informed that a just-in-time transfer is difficult.
	Hayashi et al. (US8019468) discloses a transport scenario composed of a basic transport (From) from a transport starting point to, e.g., a buffer near the transport destination point and a basic transport (To) from the buffer to the transport destination point is created in response to a transport request of a production controller for transport 
	Roberts et al. (US6401078) discloses automating the process of receiving transportation documentation and producing advance loading manifests therefrom to optimize load planning and dynamic product shipment and delivery control. Methods provide for receipt of the transportation documentation, initial preparation, and transmission of the documentation from on board a vehicle or while the vehicle is in transit. A remote processor receives the documentation, stores the documentation and feeds the documentation to a load planning software for generation of advance loading manifests from the remote processor and receive them on demand. Further, a mobile data transmission device is provided for use by a driver to communicate transportation documentation, and vehicle information to the remote processor, and, in some applications, can receive instructions for en route alterations of package pickup or delivery.
	Radican (US5712789) discloses a container monitoring system and method tracks location and load status of shipping containers within a defined premises and generates container status reports for customers receiving containers, suppliers or 
	Terazawa et al. (US8627942) discloses a synchronized carrying system comprising: an overhead conveyor which transports a vehicle body; a floor-side conveyor which transports an underbody part; a control device which operates and controls the overhead conveyor and the floor-side conveyor; and a carrying device on which the underbody part is mounted, wherein the synchronized carrying system synchronizes the overhead conveyor and the floor-side conveyor during a process that loads the underbody part to the vehicle body.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON LIN/
Primary Examiner, Art Unit 2117